The opinion of the Court was delivered by
Sergeant, J.
This suit was brought against Haughey, Steel, Wells and Moore, on two promissory notes, and for goods sold and delivered. The notes were given by Haughey, and signed Haughey, Steel & Co. The plaintiff was bound to prove that the notes signed Haughey, Steel & Co., were the notes of the defendants, or in other words, that Haughey had authority as their partner to bind them, and that it was so intended and understood. The plaintiff accordingly went into evidence of the existence of the partnership of the defendants for the purpose of erecting a bridge for the Matson’s-Ford Company, that the notes were for lumber furnished by him to the defendants for that purpose, and of the acts, and declarations of the defendants respectively, in relation to that concern. It did not appear in the evidence that there was any such firm as that of Haughey, Steel & Co.; on the contrary, the principal witness for the plaintiff did not know of the firm of Haughey, Steel & Co., but he thought the name of the firm was Haughey, Wells, Steel & Moore. It would seem that no partnership name in fact existed. They might, therefore, be bound by one name as well as by another, the real question being, whether the name used embraced the defendants, which could only be ascertained by determining whether the defendants were partners in the transaction for which the debt was incurred, and the persons intended to be bound, and actually bound by the *415partner who signed. No exception was taken to the charge of the court, and it is not brought up before us. Of course, we must presume the merits of the case were left properly to the jury, both as to law and fact. The case comes up on bills of exception to evidence.
The first exception is to the admission in evidence of the promissory notes, on the ground that the plaintiff had not shown that such partnership .existed, and the partnership was denied. This was rather a question as to the oi;der of giving evidence than of its admissibility. Distinct matters, forming separate links in a connected chain of title, often cannot conveniently be given in evidence together. It is no answer to evidence, that it does not prove the plaintiff’s whole case; if it is a link in the chain of the evidence afterwards to be given, it is admissible. Johnston v. Warden, (3 Watts 104). Here the plaintiff might be allowed to produce his notes, w'hich were proved to have been signed by Haughey, and were the basis of his action, and then to call evidence to show their obligatory effect on the other defendants also. If he failed in the latter, no injustice would be done, as it would be the duty of the court to instruct the jury that the plaintiff must fail in his suit.
The second and third errors turn very much on the same principle as the former. The receipts were objected to as being signed by one of the defendants only. But if the plaintiff was able to show receipts in the names of all, signed by each of the defendants, this would go to establish the alleged partnership.' Although the acts and declarations of one defendant going to show partnership, are not evidence against the others, yet they are evidence against himself; and successive proof of the acts and declarations of each to that effect, may be equivalent to a joint declaration by all at once. Johnston v. Warden, (3 Watts 104).
The fourth exception was to the evidence of Dager, the secretary of the Matson’s-Ford Bridge Company, who was offered to prove that the bridge was allotted to Moore, Wells, Haughey, and Steel; and that, in pursuance of that allotment, they went on with the work. It is objected, that the minutes of the Board are not evidence. How that might be if they were offered alone, either in a suit between third persons, or where the company was a party, it is unnecessary to say; for that is not the case here. In addition to the entry or memorandum of the allotment on the minutes, it was offered to be proved that these persons went on with the work in pursuance of the allotment by the Bridge Company. It seems to be a necessary inference from their going on with the bridge in pursuance of the allotment, that they were acquainted with the allotment, and recognised and adopted it. If so, it is the best evidence to show the nature and terms of the contract between them and the company.
The fifth exception was to the plaintiff’s book of entries: it *416being alleged that it did not appear this was the plaintiff’s book. I perceive no ground whatever for this allegation. The record shows the plaintiff’s oath that it was his book of original entries of lumber sold at the saw-mill, and that the entries were made by M’Clure. Another witness states that M’Clure was dead; that the plaintiff owned the mill, and M’Clure conducted his business.
Judgment affirmed.